Name: Council Directive 86/83/EEC of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 76/630/EEC concerning surveys of pig production to be carried out by Member States
 Type: Directive
 Subject Matter: Europe;  means of agricultural production;  economic analysis
 Date Published: 1986-03-22

 Avis juridique important|31986L0083Council Directive 86/83/EEC of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 76/630/EEC concerning surveys of pig production to be carried out by Member States Official Journal L 077 , 22/03/1986 P. 0031 - 0031*****COUNCIL DIRECTIVE of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 76/630/EEC concerning surveys of pig production to be carried out by Member States (86/83/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas Directive 76/630/EEC (1), as last amended by Regulation (EEC) No 3768/85 (2), provided for surveys of pig production to be carried out by the Member States; Whereas, on account of the accession of Spain and Portugal, certain technical amendments should be made to that Directive and, in particular, the Community's financial contribution to the expenses incurred by the new Member States for the surveys to be carried out in 1986, 1987 and 1988 should be defined; Whereas, in accordance with the conclusions of the Negotiating Conference, special arrangements should be made for Portugal owing to the technical problems to be overcome in connection with the implementation of the surveys, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 March 1986 Directive 76/630/EEC shall be amended as follows: 1. the following subparagraph shall be added to Article 1: 'Portugal shall carry out the first survey at the beginning of December 1986. In the autonomous region of Madeira only, the results of the survey to be carried out in December 1986 shall be obtained from an analysis of the agricultural survey to be carried out there in the same year in accordance with Council Regulation (EEC) No 1463/84 of 24 May 1984 on the organization of surveys on the structure of agricultural holdings for 1985 and for 1987 (2), as amended by Regulation (EEC) No 3768/85 (3). (2) OJ No L 142, 29. 5. 1984, p. 3. (3) OJ No L 362, 31. 12. 1985, p. 8.'; 2. the following subparagraph shall be added to Article 4 (1): 'By way of derogation from the first subparagraph, in the Portuguese autonomous regions of the Azores and Madeira only, the surveys to be carried out in April and August 1987 and 1988 may be limited to the calculation of the total pig population.'; 3. the following Article shall be inserted: 'Article 13a The expenses necessarily incurred by the Kingdom of Spain and the Portuguese Republic in carrying out the survey provided for by this Directive in 1986, 1987 and 1988 shall be charged as a flat-rate sum to the budget of the European Communities.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 25 February 1986. For the Council The President G. BRAKS (1) OJ No L 223, 16. 8. 1976, p. 4. (2) OJ No L 362, 31. 12. 1985, p. 8.